DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4 and 5 are objected to because of the following informalities:
Claim 1, line 7: --first-- should be added between “a” and “fixing”.
Claim 1, line 8: --second-- should be added between “a” and “fixing”.
Claim 2, line 2: --first-- should be added between “the” and “fixing”.
Claim 2, line 3: --second-- should be added between “the” and “fixing”.
Claim 4, line 2: --an-- should added between “of” and “edge”.
Claim 5, line 4: --the-- should be added between “of” and edge”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 recites the limitation "the bondability" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4 and 5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 4 recites “wherein the first flange and the second flange are positioned at a corner position of edge of a cervical vertebra bone.”
Claim 5 recites “wherein the fixing bolts inserted into the first coupling hole of the first flange and the second coupling hole of the second flange are inserted in a diagonal direction from the corner portion of edge of the cervical vertebra bone.”
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halverson et al., U.S. PG-Pub 2017/0156880 in view of McLeod et al., U.S. PG-Pub 2009/0048677.
Regarding claims 1, 2 and 4-6, Halverson et al. discloses a disc prosthesis comprising: a first support frame (22) having a square shape; a second support frame (20) formed to face the first support frame and spaced apart at a distance; and a mesh member (12, 14) integrally installed between the first support frame and the second 
Halverson et al. does not disclose having a first flange for support a first fixing bolt is integrally formed on one side of the first support frame, and a second flange for supporting a second fixing bolt is integrally formed on one side of the second support frame; wherein the first flange is formed with a first coupling hole into which the first fixing bolt is inserted, and the second flange is formed with a second coupling hole into which the second fixing bolt is inserted; wherein the first flange and the second flange are configured to be positioned at a corner portion of an edge of a cervical vertebra bone; and wherein the fixing bolts inserted into the first coupling hole of the first flange and the second coupling hole of the second flange are configured to be inserted in a diagonal direction from the corner portion of the edge of the cervical vertebra bone.
McLeod et al. discloses a disc prosthesis with top and bottom frame/plate portions, each frame/plate having a flange (304, 308), respectively, integrally formed on one side and having coupling holes into which fixing bolts can be inserted/supported (Fig. 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second support frames of Halverson et al. to include flanges integrally formed on one side into which fixing bolts can be inserted/supported in view of McLeod et al. to permit providing primary fixation to vertebra until tissue ingrowth occurs within the disc space, thus helping to prevent accidental removal from the disc space or accidental shifting within the disc space before the tissue ingrowth occurs.
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halverson et al., U.S. PG-Pub 2017/0156880 in view of McLeod et al., U.S. PG-Pub 2009/0048677 as applied above, and further in view of Mattes et al., U.S. PG-Pub 2018/0368981.
Halverson et al. discloses the invention essentially as claimed except for wherein the mesh member has a structure in which a plurality of star-shaped unit pieces are gathered to form a mesh structure.
Mattes et al. discloses a disc prosthesis (paragraph [0014] discloses use in vertebra) having a mesh member that is a structure in which a plurality of different shaped unit pieces (triangular, circular, star-shaped [Figs. 1c and 2c]) are gathered to form a mesh structure, wherein the different shaped unit pieces serve the same function (paragraphs [0177], [0180] and [0181]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh member of Halverson et al. to have the plurality of unit pieces be star-shaped further in view of Mattes et al. to permit a functionally equivalent means for providing tissue ingrowth within a disc space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775